                   Case 19-12153-KBO            Doc 740        Filed 03/11/21        Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:
                                                            Chapter 7
    BAYOU STEEL BD HOLDINGS, L.L.C.,
    et al.,1                                                Case No. 19-12153 (KBO)

                     Debtors.                               (Jointly Administered)
                                                            Ref. Docket No. 693

        CERTIFICATION OF NO OBJECTION REGARDING SECOND INTERIM
      (CONTINGENT FEE MATTERS) APPLICATION FOR COMPENSATION AND
    REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL & JONES LLP,
        AS COUNSEL TO THE CHAPTER 7 TRUSTEE, FOR THE PERIOD FROM
                  MARCH 2, 2020 THROUGH JANUARY 31, 2021


             The undersigned hereby certifies as follows:

             1.     On February 24, 2021, Pachulski Stang Ziehl & Jones LLP, as counsel for the

Chapter 7 Trustee in the above-captioned cases, filed the Second Interim (Contingent Fee

Matters) Application for Compensation and Reimbursement of Expenses of Pachulski Stang

Ziehl & Jones LLP, as Counsel to the Chapter 7 Trustee, for the Period From March 2, 2020

Through January 31, 2021 [Docket No. 693] (the “Application”) with the Court.

             2.     Pursuant to the notice of Application, responses were due to be filed on or prior to

March 10, 2021 at 4:00 p.m. (Eastern Time). The undersigned further certifies that he has

reviewed the Court’s docket in this case and no answer, objection or other responsive pleading to

the Application appears thereon.

             3.     A hearing on the Application is scheduled for March 18, 2021 at 11:00 a.m.

(prevailing Eastern Time) before the Honorable Karen B. Owens, at the United States


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).



DOCS_DE:233407.1 57095/001
                Case 19-12153-KBO      Doc 740     Filed 03/11/21    Page 2 of 2




Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom

#3, Wilmington, DE 19801.


 Dated: March 11, 2021                      PACHULSKI STANG ZIEHL & JONES LLP


                                             /s/ Peter J. Keane
                                            Bradford J. Sandler (DE Bar No. 4142)
                                            Colin R. Robinson (DE Bar No. 5524)
                                            Peter J. Keane (DE Bar No. 5503)
                                            919 North Market Street, 17th Floor
                                            Wilmington, DE 19801
                                            Telephone: 302-652-4100
                                            Facsimile: 302-652-4400
                                            E-mail: bsandler@pszjlaw.com
                                                     crobinson@pszjlaw.com
                                                     pkeane@pszjlaw.com

                                            Counsel for George L. Miller, Chapter 7 Trustee




                                               2
DOCS_DE:233407.1 57095/001
